Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney John Chau on 3/09/2022.
The application has been amended as follows: 
Claim 1 is amended to read as follows:

1. 	(Currently amended) A power supply control device for controlling power supplied by a battery to a load via a switch by turning the switch on or off, the power supply control device and the load connected to a ground, the power supply control device comprising: 
a switching device configured to turn the switch on or off, 
a first fuse portion that is disposed in a first current path of an output current, output from the switching device when power is supplied to the switching device, and is configured to blow if a current flowing therethrough increases to or above a first threshold, the first fuse portion is also connected to the ground; and 
a diode that is disposed in a second current path of the output current different from and in parallel to the first current path, and is configured to blow if a current flowing therethrough increases to or above a second threshold, wherein an anode of the diode is connected to the switching device via the second current path and a cathode of the diode is connected to the ground.

Examiner’s Statement of Reasons for Allowance
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1 to further distinguish over the prior art of record and presented persuasive arguments toward the references, to place the application in condition for allowance.
Regarding amended Claim 1, Kumazawa (EP 2 955 848) discloses a power supply control device for controlling power supplied by a battery to a load via a switch by turning the switch on or off (switch 130 controlling power from 200, Vb to load 300, Figures 2, 13), the power supply control device and the load connected to ground (130 and 300 connected to ground, Figures 2, 13), the power supply control device comprising: 
a switching device (comprising 120, Figure 2) configured to turn the switch on or off, a first fuse portion (comprising 240, Figure 2) that is disposed in a first current path of an output current, output from the switching device when power is supplied to the switching device (240 in the current path of 120, Figure 2), and is configured to blow if a current flowing therethrough increases to or above a first threshold (Paragraphs 22-23), the first fuse portion also connected to the ground (240 connected to ground SG, Figures 2, 13).
Kumazawa does not disclose a diode that is disposed in a second current path of the output current different from the first current path, and in parallel to the first current path, and is configured to blow if a current flowing therethrough increases to or above a 
Inoue (JPH1040563, IDS Document) discloses a drive circuit (Figures 1-2, 3, 5) comprising a first fuse portion (comprising 3, Figure 3) and a diode in parallel with the first fuse portion (comprising 15 in parallel with 3, diode 15, Figure 3). Combination of Kumazawa and Inoue does not disclose the anode of the diode is connected to the switching device via the second current path and the cathode of the diode is connected to the ground.
Huss et al. (US 2011/0175699) discloses a power supply control device (Figure 9) controlling power supplied by a battery (V1, Figure 9) to a load(X1, Figure 3) via a switch by turning the switch on and off (switch in Figure 9), the power supply control device and the load connected to ground (Figure 9) the power supply control device comprising a first fuse portion (comprising U1) that is disposed in a first current path of a switch and a second fuse portion (comprising U2) that is disposed in parallel to the first fuse portion, the second fuse portion including a diode (diode of U2). Huss differs as the fuse portions are connected in the switch path, not in a switching device path and does not disclose that the anode of the diode is connected to the switching device via the second current path and the cathode of the diode is connected to the ground.
Kumazawa, Inoue, and Huss, alone in combination does not disclose the limitation of the anode of the diode in the second current path of the output current is connected to the switching device via the second current path and the cathode of the diode is connected to the ground (see also Applicant’s arguments toward Kumazawa and Inoue references on Pages 4-7 of the Remarks), in combination with the other . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 3/09/2022